— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 21, 1984, convicting him of receiving a reward for official misconduct in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed, and matter remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Even assuming, arguendo, that the trial court failed to fully comply with the jury’s request to read back certain testimony, reversal is not required on this basis because the defendant has not established that the alleged failure resulted in "serious prejudice to [his] rights” (People v Jackson, 20 NY2d 440, 455, cert denied 391 US 928; People v Miller, 6 NY2d 152; People v Cooke, 292 NY 185). Furthermore, the court did not abuse its discretion in imposing a sentence of imprisonment upon the defendant, and we decline to modify that sentence (see, People v Suitte, 90 AD2d 80; People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert denied 421 US 951).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Lawrence and Kunzeman, JJ., concur.